NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    AUG 6 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: RONALD MARTINEZ,                            No.   19-60052

                   Debtor,                         BAP No. 19-1037

------------------------------
                                                   MEMORANDUM*
RONALD MARTINEZ,

                   Appellant,

  v.

WELLS FARGO BANK N.A.,

                   Appellee.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Faris, Spraker, and Taylor, Bankruptcy Judges, Presiding

                                 Submitted August 4, 2021**
                                  San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant Ronald Martinez, a Chapter 13 debtor, appeals the decision of the

Bankruptcy Appellate Panel (“BAP”), affirming the bankruptcy court’s grant of

relief from the automatic stay to Appellee Wells Fargo and its denial of Martinez’s

motion for reconsideration. The decision of a bankruptcy court granting stay relief

is a final decision reviewable by this Court, In re Am. Mariner Indus., Inc., 734 F.2d

426, 429 (9th Cir. 1984), and we affirm.

      We review de novo BAP decisions and apply the same standard of review that

the BAP applied to the bankruptcy court's ruling. In re Boyajian, 564 F.3d 1088,

1090 (9th Cir. 2009). The BAP reviewed for abuse of discretion the bankruptcy

court’s determination regarding stay relief, In re Gruntz, 202 F.3d 1074, 1084 n.9

(9th Cir. 2000), and the denial of Martinez’s motion for reconsideration, Ahanchian

v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010). Decisions regarding

stay relief are committed to the bankruptcy court’s sound discretion, In re Conejo

Enters., Inc., 96 F.3d 346, 351 (9th Cir. 1996), and thus will be reversed only if

“based on an erroneous conclusion of law or when the record contains no evidence

on which [the bankruptcy court] rationally could have based that decision,” In re

Windmill Farms, Inc., 841 F.2d 1467, 1472 (9th Cir. 1988) (quotations omitted).

      Martinez argues that the bankruptcy court erred when it granted stay relief

through an adequate protection agreement, requiring Martinez to pay an additional

monthly sum to cure his post-petition defaults, because (1) he was not in default, so


                                           2
he could not be required to pay more than is provided under the Chapter 13 plan;

and (2) Wells Fargo cannot manufacture his default by misapplying payments,

intended to cover his obligations under the Chapter 13 plan, to his mortgage (also

with Wells Fargo). The bankruptcy court may grant stay relief for cause. 11 U.S.C.

§ 362(d)(1).

      Here, Martinez failed to demonstrate that he was current on the payments

required by his Chapter 13 plan: (1) regular monthly maintenance payments on his

home equity loan and (2) additional monthly payments designated by the plan to

cure the pre-petition arrearage on his home equity loan. And even if Wells Fargo

did misapply certain payments, these misapplied sums do not account for all of

Martinez’s missed payments. Nor did the terms of Martinez’s Chapter 13 plan

prohibit Wells Fargo from seeking a remedy if Martinez breached his plan

obligations. The plan only dealt with Martinez’s pre-prepetition debts and provided

that “[c]onfirmation of the [p]lan is without prejudice to the rights of secured

creditors with respect to post-petition defaults by the debtor(s).” Accordingly, the

bankruptcy court did not abuse its discretion in granting stay relief through an

adequate protection agreement.

      AFFIRMED.




                                         3